DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.          A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/20 has been entered.
 
Response to Amendment
3.         Applicant's amendment filed on 12/18/20 have been fully considered and entered.

Response to Arguments
4.         Applicant's arguments and filed on 12/18/20 have been fully considered but are moot in view of amendment. All previous rejections have been withdrawn in view of Inventor’s Declaration and amendment.

Examiner’s Amendment
5.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with Douglas J. Bucklin on 02/23/21.

           The application has been amended as follows: 
        (i)       Please cancel claims 11-12.

Reasons for Allowance 
6.        The following is an examiner’s statement of reasons for allowance:         

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
        The closest prior arts Jiang (US 9353305) discloses a water based drilling fluid containing terpolymer temporary wellbore drilling fluid loss agent containing structural units represented as 

    PNG
    media_image3.png
    190
    372
    media_image3.png
    Greyscale
                                                                                                 
                                                                                   and 

wherein the weight average molecular weight of the terpolymer is 64,000-70,000 g/mol and the molecular distribution index (Mw/Mn) is 1.1-1.3 (column 3, lines 35-63, column 4, lines 17-21, column 5, lines 58-62). Jiang further discloses the R1-R5=H, R6=t-butyl, R6’=H, R7=-C(CH3)2-CH2-, and M=H (column 5, lines 20-48; read on elected species). Jiang discloses the molar ratio of the structural units, e.g. styrene : unsaturated sulfonic : acryl ester is (1: 0.3-1 : 0.3-1.5) (column 3, lines 65-66). Jiang does not disclose the mass ratio of the structural units, e.g. styrene : unsaturated sulfonic : acryl ester is (0.1-0.2) : 1: 0.05-0.1) and the number-average molecular weight of the copolymer is 
           Frantz (US 2017/0058181) discloses a grout fluid for use in a geothermal well loop, wherein the fluid comprises inhibitor, dispersant a thermally conductive material and combination thereof, wherein the inhibitor comprises out of several combinations, acrylamide and diallyldimethylammonium chloride and the thermally conductive material  graphene out of several possibilities (para [0022], [0033], [0048], claims 1, 3-5, 7). There are no direction provided in Frantz for the selection of instant claimed elements for the plugging agent. Further Frantz is silent about the filtrate reducer requirement in the claim 1. 
           Banerjee (US 2013/0156678) discloses graphene film and method of making the graphene film, the method comprising dispersing graphene oxide by ultrasonic dispersion in water to obtain a dispersion (para [0032], [0066]-[0068]), and
making the dispersion to react with acrylamide-diallyldimethylammonium chloride copolymer and hydrazine hydrate (para [0032], [0043]-[0044], [0066], [0082]). Banerjee further discloses the use of the functionalized graphene in the electronics application (para [0032]). Banerjee does not disclose the use of functionalized graphene as plugging agent. Further, Banerjee is silent about the filtrate reducer requirement in the claim 1.
        Young (US 2013/0264121) discloses graphene-based materials in the form of graphene sheets which may provide good filtration control through low permeability media due to their chemistry, size, and shape, and thus may be used to plug the very . 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES J SEIDLECK can be reached on (571)272-1078.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/
Primary Examiner, Art Unit 1768